Citation Nr: 1111520	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-24 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1981 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in October 2007.  A transcript of the hearing has been associated with the claims file.  

The scope of the Veteran's claim reasonably encompasses a claim of service connection for a psychiatric disorder including, but not limited to, anxiety, depression, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).


FINDING OF FACT

The Veteran currently is shown to have a diagnosis of PTSD that is due to a verified stressor during his period of active service; he is also diagnosed with major depressive disorder.  


CONCLUSION OF LAW

A psychiatric disability diagnosed as PTSD and major depressive disorder was incurred in active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Extending the benefit of the doubt to the Veteran, service connection is warranted here, for the following reasons.  

First, the post-service medical evidence of record includes a November 2006 letter from a VA Psychology Fellow.  The letter states that the Veteran had been in psychotherapy due to PTSD "stemming from his service" in the Navy.  The evidentiary record includes an identical letter written in January 2007.  The remaining evidence is consistent with this assessment.  Accordingly, the record contains medical evidence diagnosing PTSD and a link between the diagnosed PTSD and an in-service stressor.  Thus, the first and second elements of service connection for PTSD are satisfied.  See 38 C.F.R. § 3.304(f).

The Board must now determine whether the record also contains credible supporting evidence establishing that a recognizable stressor occurred during service.  The evidence necessary to establish this element varies depending on whether a veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The present Veteran has not asserted, and the evidence does not show, that he served in combat.  Accordingly, the Board finds that his claimed stressors cannot be related to combat with the enemy.  

When a claimed stressor is not related to combat, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the Board may not accept a veteran's uncorroborated account of his in-service stressor as evidence supporting a claim for PTSD if the claimed stressor is not related to combat.  See Moreau, 9 Vet. App. at 395-396.  Similarly, a medical professional's opinion based on a post-service examination of a veteran is not competent evidence that an in-service stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Here, the Veteran alleges that he developed PTSD as a result of several stressors in service.  Of particular relevance here, he asserts that a close friend on his ship was washed overboard and died.  Additionally, he asserts that he was physically assaulted by four shipmates while at sea.  

With regard to the first stressor, the evidentiary record includes an undated buddy statement establishing that the Veteran and the buddy were shipmates of the sailor who was lost at sea one night.  They all worked in the same division.  Included with the buddy statement is an obituary of the sailor who was lost at sea.  In light of this evidence, the Board finds sufficient evidence corroborating the Veteran's claimed stressor involving a friend falling overboard during service. 

With regard to the second claimed stressor, the Veteran testified at an October 2007 DRO hearing that he was assaulted during the summer of 1982.  Afterwards, he did not seek treatment during the two remaining months he was at sea.  Immediately upon arriving at home port, however, he went AWOL.  He did not talk about the assault until he sought treatment at VA more recently.  

The Board finds the Veteran's assertions credible.  Dalton, 21 Vet. App. at 36.  
Moreover, his service personnel records show that he had a period of unauthorized absence ("UA") from September 1982 to December 1982.  Moreover, at his November 1985 service separation examination, he endorsed a history of frequent trouble sleeping.  The examiner noted "[t]rouble falling asleep - NCD."  

Additionally, during VA psychotherapy in October 2006, the Veteran mentioned that there were other negative experiences from his active duty "that seriously affect him," but he had "not mentioned any of this to other people and does not feel prepared to discuss it in therapy at this point."  Subsequent VA psychotherapy notes likewise refer to the Veteran's complaints of "additional trauma" during service.  In December 2006, the VA psychotherapist documented the Veteran's assent to the assault being identified in the treatment records.  Later in December 2006, the VA psychotherapist noted that the Veteran needed help accepting that this trauma occurred.  In September 2007, the VA psychotherapist found that the Veteran's symptoms, which "related to both depression and PTSD" remained about the same, but continued to involve intrusive thoughts and nightmares related to trauma.  

This evidence shows, in summary, behavior during service consistent with a traumatic event, followed by VA outpatient treatment records indicating that the personal assault occurred.  Because the event was reported in the context of receiving mental health care, it is deemed reliable.  Accordingly, the record contains evidence corroborating the claimed physical assault during service.  Thus, the Veteran has satisfied the final element of a service-connection claim for PTSD.  38 C.F.R. § 3.304(f).  

As a final matter, the Board finds that the Veteran's disability is manifested by PTSD and major depressive disorder (MDD).  Treatment records throughout the claims file, most recently in May 2008, diagnosis the Veteran's disorder as involving both PTSD and MDD.  See Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. 86-88.

In conclusion, the Board finds the evidence to be at least in a state of relative equipoise in showing that a disability manifested by PTSD and MDD was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  




ORDER

Service connection for a psychiatric disability diagnosed as PTSD and major depressive disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.   




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


